Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered. 
Response to Arguments
Applicant’s remarks filed on 10/31/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-20, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2015/0100578 A1] in view of D4 [WO 2010/019024 A2] in view of D5 [US 2016/0322081 A1].
Claim 1: A method for searching a video, comprising:

constructing a video database (DB) based on video information extracted from a plurality of videos, wherein each of the plurality of videos is composed of a plurality of video frames; and [D1, [0069]] D1 teaches the storage of the learned data within a database with associated information. Further, D1 teaches the object recognition is processed upon a plurality of captured content, including videos.

detecting video information that is matched with a search condition using the video DB, [D1, [0069-0070 and 0083]] D1 teaches the retrieval of the particular event of interest within the video that has been stored with the associated information.

wherein constructing the video DB comprises:
recognizing at least one object in video frames of each of the plurality of videos; [D1, [0069]] D1 teaches the recognition of a particular object of interest in the video frames by the object recognition module. Further, D1 teaches the object recognition is processed upon a plurality of captured content, including videos.

D1 teaches the construction of a video database and detection of the object within each of the plurality of videos, however, does not explicitly teach the remaining limitations. The limitations are taught as follows:

tagging at least one object in a corresponding frame in which the at least one object is recognized; [D4, Page 1, Lines 9-12] D4 teaches the object tracking and tagging. The system includes video analysis on multiple video frames and tagging an object consistently throughout video frames of a scene.

D1 in view of D4 teaches the construction of the database, the detection of the object over frames, and the tagging of the object over the frames, however, does not teach the remaining limitations. The limitations are taught as follows:

determining a continuity of the tag by identifying whether the same tag is in consecutive frames among the plurality of frames; and [D5, [0144-0145]] D5 teaches the processing in order to determine that the tag is present in the first frame, the next frame, and so forth until the tag is not present due to the object not being present. The analysis of D1 in view of D4 above is consecutive frames.

extracting section information about continuity of the tag based on the video information, wherein the section information includes a time from a start frame to a last frame in which the same tag is identified. [D1, [0069-0070 and 0083]] D1 teaches the time at which the event is particularity occurring within the video, however, [D5, [0144-0145]] D5 teaches the time point at which the tag is set in the tracking until it is stopped at the corresponding time point in which the target is no longer tracked.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 further with the teachings of D4, wherein the teachings of D4 would include tagging the object of interest over multiple frames. Further, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 in view of D4, further in view of D5, wherein the duration of the tags is provided.. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the additional analysis of D3 to continually and efficiently/accurate assess the tag of the object over frames. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The method of claim 1, wherein: the at least one object is recognized in the video frames of each of the plurality of videos using an artificial intelligence model trained through supervised learning; and [D1, [0069]] Applicants specification, see 0093, teaches that machine learning is an area of AI, and the prior art teaches the learning of features between the model representing the features and the relationship between the object. The learned representations are stored within the database.

the artificial intelligence model is initially trained using an initial training data set and is further trained using on-device learning using the video corresponding to personal data of a user. [D1, [0067 and 0069]] D1 teaches the object being matched to that of the interest of the user, such as an object of interest including a person, pet, or other subject. The user is capable of manually tagging or associating an object as training also. D1 teaches the storage of the further learned representations.

Claim 3: The method of claim 1, wherein determining the continuity of the tag comprises extracting a confidence index of the tag, and the tag continuity is determined for one or more video frames for which the confidence index is greater than or equal to a threshold value. [D1, [0068-0069]] D1 teaches the use of thresholds or confidence levels. Further, D1 teaches the representation being within a certain threshold or tolerance representing a suitable confidence level. The threshold compared being within a certain level is considered to be the equal to at least because that is within the certain level that satisfies the condition.

Claim 5: The method of claim 1, wherein detecting of the video information comprises: receiving the search condition; searching the video DB for a video including a tag matching the search condition. [D1, [0006 and 0068-0069 and 0143]] D1 teaches the gallery, the user performs an operation in, such as selecting a thumbnail or other indication of the most recently captured content item or other input of a user interface. For example, a search engine may be configured to parse the descriptive metadata associated with a content item to determine whether the content item is relevant to a particular search query (e.g., if any text in the descriptive metadata match any keywords in the search query).

Claim 6: The method of claim 1, further comprising displaying a playlist for playing a section in which the recognized object appears based on detection of the video information. [D1, [0068-0069 and 0143]] D1 teaches the gallery, the user performs an operation in, such as selecting a thumbnail or other indication of the most recently captured content item or other input of a user interface.

Claim 7: The method of claim 6, wherein the displayed playlist comprises a thumbnail displayed as a start frame of a section having a relatively high confidence index of a tag among continuous tags, and a timestamp of the start frame. [D1, [0068-0069 and 0143]] D1 teaches the gallery, the user performs an operation in, such as selecting a thumbnail or other indication of the most recently captured content item or other input of a user interface. In response to the user operation received, the mobile application displays a gallery of captured content items. Further, D1 teaches the representation being within a certain threshold or tolerance representing a suitable confidence level.

Claim 8: The method of claim 1, further comprising: automatically playing a highlight comprising one or more appearance sections of at least one video in which objects related to at least one tag appear; and displaying identification information of a corresponding video when each of the one or more appearance sections is played. [D1, [0113]] D1 teaches the output of the object recognition or facial recognition comprising even geo-locational information to be displayed to the user. 

Claim 9: The method of claim 5, wherein receiving the video search condition comprises: receiving, via a microphone, at least recording time information, a tag related to a recording position, or a tag related to an appearing object; and recognizing a logical relationship between a plurality of search conditions through speech recognition. [D1, [0060-0061]] D1 teaches the audio module, mic, in which speech or other audio is analyzed and capturing metadata. The relationship is the feature associated with the content and the identification of the content. This data is received via a voice input, verbal input from a user to identify content. 

Claim 10: The method of claim 1, wherein the detected video information comprises at least video identification information, a tag given to the object, or a confidence index. Claim 10 is rejected for similar reasons as to those described in claims 1 and 3 wherein there is at least an identification information, a tag of an object, and a confidence score provided.

Claim 11 is rejected for similar reasons as to those described in claim 1. 
Claim 12 is rejected for similar reasons as to those described in claim 2.
Claim 13 is rejected for similar reasons as to those described in claim 3.
Claim 15 is rejected for similar reasons as to those described in claim 5.
Claim 16 is rejected for similar reasons as to those described in claim 6.
Claim 17 is rejected for similar reasons as to those described in claim 7. 
Claim 18 is rejected for similar reasons as to those described in claim 8.
Claim 19 is rejected for similar reasons as to those described in claim 9.
Claim 20 is rejected for similar reasons as to those described in claim 10. 
< Remainder of Page Left Intentionally Blank >

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2015/0100578 A1] in view of D4 [WO 2010/019024 A2] in view of D5 [US 2016/0322081 A1] in view of D2 [US 2008/0180525 A1].
Claim 4: The method of claim 1, wherein the extracted section information comprises at least: section information about tags having a continuity greater than or equal to a threshold time; or section information about a tag having a high confidence index among the tags having the continuity greater than or equal to the threshold time. [D2, [0072]] D2 teaches the continuity detection unit. The variation continuity detection unit performs threshold processing to the difference values of several frames in each pixel respectively, and in the case that a state of exceeding a threshold continues for more than a certain period of time, the decision that the pixel is included in the moving object area is made. Thus, the tag has a high confidence greater than a threshold. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D4 in view of D5, as described in claim 1, with the teachings of D2, wherein D2 allows for the tag information to be provided based upon a time constraint in order to provide information based upon the time of an item of interest. One skilled in the art would have been motivated to modify D1 in view of D4 in view of D5 in this manner in order to further utilize the tag and apply them based upon the time information that is being analyzed. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4. Claim 14 is rejected for similar reasons as to those described in claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661